NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GILBERT E. MARTINEZ,                             No. 14-56569

                  Plaintiff-Appellant,            D.C. No. 3:12-cv-00802-CAB-BGS

   v.
                                                  MEMORANDUM*
 WELLS FARGO BANK, NA, as Trustee
 for Bear Stearns Asset Backed Securities I,
 LLC, Green Point Mortgage Funding Trust
 2006-AR1, Mortgage Pass-Through
 Certificates Series 2006-AR1; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Gilbert E. Martinez appeals pro se from the district court’s judgment

dismissing his diversity action alleging state law claims arising from foreclosure

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Martinez’s action because Martinez

failed to allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

      The district court did not abuse its discretion by denying Martinez’s motion

to vacate the judgment because Martinez failed to establish grounds warranting

relief. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1257, 1260 (9th Cir. 2004)

(setting forth standard of review and requirements to vacate judgment); United

States v. Berke, 170 F.3d 882, 883 (9th Cir. 1999) (discussing Fed. R. Civ. P.

60(b)(4) motion requirements).

      We reject as unsupported by the record Martinez’s contentions that the

district court lacked jurisdiction to rule on defendants’ motion to dismiss due to its

bias and denial of Martinez’s due process rights. See Liteky v. United States, 510
U.S. 540, 554 (1994) (recognizing that adverse judicial rulings almost never

constitute a basis for finding judicial bias).

                                            2                                   14-56569
      We do not consider arguments not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      AFFIRMED.




                                         3                                  14-56569